 

[g20170509174451860253.jpg]

Exhibit 10.3

 

 

January 26, 2017

 

Mr. Dennis Sadlowski

c/o CECO Environmental Corp.

4625 Red Bank Road

Cincinnati, Ohio  45227

 

Dear Dennis:

 

On behalf of the Board of Directors (the “Board”) of CECO Environmental Corp.
(the “Company”), I am pleased to offer you the position of interim Chief
Executive Officer and President of the Company (“Interim CEO”) as further
described in this offer letter (“Letter”).

 

Term

The term of your service as Interim CEO will be for an initial period of four
months commencing if and when the Effective Date occurs (such four-month period,
the “Initial Term”) and will continue after the Initial Term on a month-to-month
basis, until terminated by the Board (the “Monthly Term” and, together with the
Initial Term, the “Term”).  The Initial Term is subject to earlier termination
upon at least seven days’ prior written notice by either you or the Board, and
the Monthly Term is subject to termination upon at least seven days’ prior
written notice by either you or the Board in advance of either the commencement
or a monthly renewal of such Monthly Term.  For purposes of this Letter,
“Effective Date” means the date on which you are appointed to succeed Mr.
Lang.  Notwithstanding anything in this Letter to the contrary, your service as
Interim CEO during the Term will be at the pleasure of the Board.

 

Duties and Transition

As Interim CEO, you will have such duties, responsibilities and authority as are
customarily incident to the principal executive officer of a publicly traded
corporation, and will also assist the Company with the identification of, hiring
of and/or transition of duties, responsibilities and authority (both during and
for at least six months after the Term) to the next principal executive officer
of the Company (the “New CEO”) to the extent reasonably requested by the
Board.  During your service as Interim CEO, you will report to the Board and
will work primarily at the Company’s Dallas office at 14651 North Dallas Parkway
in Dallas, Texas.  Your appointment as Interim CEO is subject to approval by the
Board, and any changes to your current compensation package as outlined in this
Letter are subject to approval of the Compensation Committee of the Board (the
“Compensation Committee”).

 

Base Salary

As of the Effective Date, your base salary will be $575,000 per year (or $47,917
per month) (“Base Salary”), less applicable payroll deductions and tax
withholdings, payable on the Company’s normal payroll schedule.  Notwithstanding
anything in this Letter to the contrary, for your service to the Company
beginning on the Effective Date, the Company will pay you under this Letter at
least $191,667 in Base Salary, representing the Base Salary you are expected to
earn for the Initial Term.

 

 

NAI- 1502401376v41

 

--------------------------------------------------------------------------------

 

Bonus Award  

You are eligible to earn a discretionary cash bonus, with the target amount of
such bonus equal to 100% of the base salary earned by you during the Term
(“Bonus”).  You will be eligible to earn from 0% to 100% of the Bonus, as
determined by the Compensation Committee after the end of the Term, based on the
Compensation Committee’s subjective evaluation of your individual performance
during the Term.  Notwithstanding anything in this Letter to the contrary, for
your service to the Company beginning on the Effective Date, your minimum target
opportunity for the Bonus will be equal in value to $191,667 (representing 100%
of the target Bonus that could be earned by you for the Initial Term), with the
final payout percentage for such minimum target opportunity remaining subject to
the Compensation Committee’s subjective determination after the end of the
Term.  In all events, any earned Bonus will be paid not later than March 15 of
the year following the year in which the Bonus is vested.  The Bonus will be
subject to any applicable Company “clawback” policies that may be in effect from
time to time.

 

Equity-Based Compensation

If you remain the Interim CEO at the time of the Company’s 2017 Annual Meeting
of Stockholders (“2017 Annual Meeting”), you will receive an award of
service-based restricted stock units (“RSUs”), with the number of RSUs (which
will be settled in Company shares) subject to such award (the “Interim CEO RSU
Award”) equal to not less than the number of RSUs received by each of the
Company’s non-employee directors under their service-based RSU awards in
connection with the 2017 Annual Meeting.  The Interim CEO RSU Award generally
will vest in four equal annual installments beginning on the first anniversary
of the date of grant for the Interim CEO RSU Award, and will otherwise be
evidenced by an award agreement that is in substantially the form as approved by
the Compensation Committee (the “RSU Agreement”), and the Interim CEO RSU Award
will be subject to and on such other terms and conditions as required under the
Company’s then-effective equity plan or as set forth in the RSU Agreement.  The
Interim CEO RSU Award will be subject to any applicable Company “clawback”
policies that may be in effect from time to time.

 

Employee Benefits

During the Term, you will be eligible to participate in the health insurance and
other employee benefit plans made available to employees of the Company under
the terms of such plans, as they are in effect from time to time by the
Company.  The Company reserves the right to change, alter, or terminate any
benefit plan or program in its sole discretion.

 

Expense Reimbursement

As an employee, you are authorized to incur ordinary and necessary business
expenses in the course of your duties.  Any reimbursements will be paid to you
within 30 days after the date you submit receipts for the expenses, provided you
submit those receipts within 60 days after you incur the expense.  Solely for
clarity of compliance with Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), if any reimbursements payable to you are subject to
the provisions of Section 409A of the Code, any such reimbursements will be paid
no later than December 31 of the year following the year in which the expense
was incurred, the amount of expenses reimbursed in one year will not affect the
amount eligible for reimbursement in any subsequent year, and the right to
reimbursement will not be subject to liquidation or exchange for another
benefit.

 

General

The Company may withhold from any amounts payable to you all federal, state,
city or other taxes as the Company is required to withhold.  Notwithstanding any
other provision of this Letter, the Company is not obligated to guarantee any
particular tax result for you with respect to any payment or benefit provided to

 

NAI- 1502401376v42

 

--------------------------------------------------------------------------------

 

you, and you are responsible for any taxes imposed on you with respect to any
such payment or benefit.  Nothing in this Letter will be construed as a
guarantee of continuing employment for any specified period.  Your employment
with the Company is at-will and is terminable by you or the Company at any time,
with or without cause.

 

This Letter may be modified or terminated only in a writing signed by both you
and an authorized representative of the Company.

 

To the extent applicable, It is intended that all of the benefits and payments
under this Letter satisfy, to the greatest extent possible and to the extent
applicable, the exemptions from the application of Section 409A provided under
Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Letter will be construed to the greatest extent possible as consistent with
those provisions.  If not so exempt, this Letter (and any definitions hereunder)
will be construed in a manner that complies with Section 409A, and incorporates
by reference all required definitions and payment terms.  For purposes of
Section 409A (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), your right (if any) to receive any installment
payments under this Letter (whether reimbursements or otherwise) will be treated
as a right to receive a series of separate payments and, accordingly, each
installment payment hereunder will at all times be considered a separate and
distinct payment.

 

This Letter sets forth the complete and exclusive agreement between you and the
Company with regard to your service as Interim CEO with the Company and
supersedes any prior representations or agreements about this matter, whether
written or verbal.  This Letter and all questions arising in connection herewith
shall be governed by the laws of the State of Ohio, with venue in any court of
competent jurisdiction located in the State of Ohio.

 

Please review this Letter carefully and let me know if you have any
questions.  If this Letter is acceptable to you, please sign it below.

 

Sincerely,

 

/s/  Jason DeZwirek

 

Mr. Jason DeZwirek

Chairman of the Board

CECO Environmental Corp.

 

I accept this offer to serve as Interim CEO if and when the Effective Date
occurs and agree to the terms and conditions outlined in this Letter.

 

 

 

_______/s/  Dennis Sadlowski____

Mr. Dennis Sadlowski

 

_______January 26, 2017________

Date

 

NAI- 1502401376v43

 